DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-5, 7, 8, 11, 12 are allowed. Prior art of record, including that cited in the PCT written opinion, fails to further teach or suggest slots or tabs on a carriage’s top wall configured to allow fiber optic cables to be inserted into and/or removed from the opening through the slot, while preventing the fiber optic component from being inserted into and/or removed from the opening through the slot, when considered in view of the rest of the limitations of the base claim.
Claims 13-54 are allowed.  Prior art of record, including that cited in the PCT written opinion, fails to further teach or suggest slots or tabs on a carriage’s top wall configured to allow fiber optic cables to be inserted into and/or removed from the opening through the slot, while preventing the fiber optic component from being inserted into and/or removed from the opening through the slot, when considered in view of the rest of the limitations of the claims.
Claims 55-66 are allowed. Prior art fails to teach or suggest the top wall includes a plurality of top wall portions that are configured such that each two adjacent ones of the top wall portions are separated by a slot portion and such that each slot portion is associated with a respective one of the plurality of opening portions, when considered in view of the rest of the limitations of the claims.  USP7345254 discloses opening portions (cable exits 44) and slots (gaps between modules 14), but each of the opening portions is not associated with one of the slots.
Claims 67-73, 83-93 are allowed. Prior art fails to teach or suggest each respective one of the plurality of slots is sized and configured to allow a fiber optic cable to be inserted through at least a portion of a respective one of the plurality of openings, while preventing the fiber optic component from being able to be inserted through at least a portion of both the respective one of the plurality of openings, when considered in view of the rest of the limitations of the claims. USP5740300 discloses a plurality of openings (module guides 30, Figs. 1, 5) and a plurality of slots (fiber guide slots 46, Fig. 5) such that each of the plurality of slots are associated with a respective one of the plurality of openings (Fig. 5), but an optical fiber cable 42 is not inserted through one of the openings.
Claims 74-82 are allowed. Prior art fails to teach or suggest the slot portion is sized and configured to allow a portion of an optical fiber cable to be inserted through the opening portion, while preventing the optical fiber component from being able to be inserted through at least a portion of both the opening portion, when considered in view of the rest of the limitations of the claims. USP5740300 discloses a plurality of openings (module guides 30, Figs. 1, 5) and a plurality of slots (fiber guide slots 46, Fig. 5) such that each of the plurality of slots are associated with a respective one of the plurality of openings (Fig. 5), but an optical fiber cable 42 is not inserted through one of the openings.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLIE PENG whose telephone number is (571)272-2177.  The examiner can normally be reached on 9AM - 6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on (571)270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLIE Y PENG/               Primary Examiner, Art Unit 2883